Title: To George Washington from Major General Philip Schuyler, 27 March 1776
From: Schuyler, Philip
To: Washington, George



Albany March 27th 1776.

I thank you my dear General for your Favor of the 19th Inst. which I had the Honor to receive Yesterday—I most sincerely congratulate you on the Success of your Operations Forcing a formidable and well appointed Army commanded by Generals of Reputation & secured with the best of Works—to seek Elbow-Room Malgrèeux by a precipitate Retreat, whilst it reflects the highest Honor on you, cannot fail of the most salutary Effects, with the powers of Europe, out of which I except devoted England, whose prince & Ministry seem unalterably bent on the Destruction of their Country & themselves.
Inclose you a Letter from General Arnold, which I opened by Mistake, and read to within a few Lines of its Conclusion, before I discovered my Error—I hope you will pardon my Carelessness, for I assure you it was owing to Nothing else.
The North End of Lake Champlain is open and I hope a few warm Days will open the Remainder of that, and also Lake George—We have here now about six hundred Men, who will move as soon as there is a prospect of conveying them across the Lakes.
The Cannon from New York are arrived and are on their Way to Fort George, I fear they will not reach it in less than ten Days from this, if so soon, as I cannot procure Cattle sufficient to move them at once from Half Moon (to which place they are gone by Water) owing to the incredible Scarcity of Forrage.
On the 22d Instant, one hundred new Batteaus were finished at Fort George, as far as they can be without pitch & Oakham, which is not yet arrived from New York—Thirty five are however

compleatly finished—I am of Opinion that a much greater Number are necessary to pour Troops into Canada, in Case it should be found necessary, but Congress has stinted me to the Number I have built.
The powder (only eight Tons) arrived here last Week & will be sent on with the first Troops.
Congress have ordered me to remain here until further Orders, so that I shall not have the pleasure of saluting you on your arrival at New York, altho’ I may soon after, if it be agreeable to your Excellency.
The Officers, prisoners, that came a few Days ago from Canada refused to give their parole, and one of them, a Captain Dundee was very Cavalier with me; I have ordered him into close Custody—The others have since given their parole; but as some of them had droped Expressions, as if they should not consider a Breach of it criminal, I convened them all and informed them all, that if any of them attempted an Escape after having given their parole and I could lay Hands on them, I should resent the Injury done to Mankind in general by hanging such faithless Wretches.
The Cayugas one of the six Nations have expressed much Resentment, that Colonel Johnson’s War Belt was delivered up to us—Altercations ran very high between them and the Oneida Nation. Your Success will I hope quiet the Minds of all, and restore Tranquility amongst them. I shall immediately transmit an Account of it to the whole of the six Nations.
General Wooster is distressed beyond Conception for hard Money, and whatever your Excellency can send will be most heartily welcome.
May Heaven guard and guide your Steps and may your every future Moment be fraught with Happiness and Honor, is the sincere Wish of dear General Your Excellency’s most obedient & most humble Servant.

Ph: Schuyler

